10
1]
12

14
15
16
17
18
19
20
ml
22
23
24
25
26
2a
28

Case 3:19-cv-01455-WHO Document1 Filed 03/20/19 Page 1 of 10

Thomas P. Riley, SBN 194706

LAW OFFICES OF THOMAS P. RILEY, P.C.
First Library Square

1114 Fremont Avenue

South Pasadena, CA 91030-3227

Tel: 626-799-9797
Fax: 626-799-9795
TPRLAW@att.net

Attorneys for Plaintiff
Innovative Sports Management, Inc.,
d/b/a Integrated Sports Media

UNITED STATES DISTRICT COURT
FOR THE
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

INNOVATIVE SPORTS MANAGEMENT, | Case No.:
INC., D/B/A INTEGRATED SPORTS
MEDIA,

COMPLAINT
Plaintiff,

VS.

PATRICIA ELIZABETH WEST, individually
and d/b/a SLATE BAR; and P&T WEST
HOLDINGS, LLC, an unknown business

 

 

 

 

entity d/b/a SLATE BAR,
Defendants.
PLAINTIFF ALLEGES:
JURISDICTION
1. Jurisdiction is founded on the existence of a question arising under particular statutes.

This action is brought pursuant to several federal statutes, including the Communications Act of
1934, as amended, Title 47 U.S.C. 605, et seg., and The Cable & Television Consumer Protection
and Competition Act of 1992, as amended, Title 47 U.S. Section 553, er seq, and California B&P

Section 17200, a California state statute.

Page 1

 
+

oOo ~~) A rr

o oO

11
12
13
14
15
16
17
18
19
20
21
9}
23
24
25
26
27
28

 

 

Case 3:19-cv-01455-WHO Document 1 Filed 03/20/19 Page 2 of 10

2 This Court has jurisdiction of the subject matter of this action pursuant to 28 U.S.C.
Section 1331, which states that the District Courts shall have original jurisdiction of all civil
actions arising under the Constitution, laws, or treaties, of the United States. This Court has subject
matter jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 (supplemental

jurisdiction).

3 This Court has personal jurisdiction over the parties in this action as a result of the
Defendants’ wrongful acts hereinafter complained of which violated the Plaintiffs rights as the
exclusive commercial domestic distributor of the televised soccer Program hereinafter set forth at
length. The Defendants’ wrongful acts consisted of the interception, reception, publication,
divulgence, display, exhibition, and tortious conversion of said property of Plaintiff within the
control of the Plaintiff in the State of California constituting an unfair business practice in violation

of the law, including specific California state statutes, more particularly set forth below.

VENUE

4, : Pursuant to Title 47 U.S.C. Section 605, venue is proper in the Northern District of
California, because a substantial part of the events or omissions giving rise to the claim occurred in
this District and/or because, inter alia, Defendants reside within the State of California (28 U.S. C.
§ 1391 (b) and 28 U.S.C. § 84(c)(2)).

INTRADISTRICT ASSIGNMENT

5 Assignment to the San Francisco Division of the Northern District of California is
proper because a substantial part of the events or omissions giving rise to the claim occurred in
San Francisco County and/or the United States District Court for the Northern District of
California has decided that suits of this nature, and each of them, are to be heard by the Courts

in this particular Division.

THE PARTIES
6. Plaintiff, Innovative Sports Management, Inc., d/b/a Integrated Sports Media is, and at all
relevant times mentioned was, a New Jersey corporation with its principal place of business

located at 64 North Summit Street, Suite 218, Tenafly, NJ 07670.

Page 2

 
10
1]
12
13
14
15
16
Ly
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01455-WHO Document 1 Filed 03/20/19 Page 3 of 10

2 Defendant Patricia Elizabeth West is an officer of P&T West Holdings, LLC, which owns
and operates the commercial establishment doing business as Slate Bar Operating at 2925 16th

Street, San Francisco, California 94103.

8. Defendant Patricia Elizabeth West is the individual specifically identified on the California
Alcoholic Beverage and Control license issued for Slate Bar (ABC #520770).

9. Plaintiff is informed and believes, and alleges thereon that on Friday, March 23, 2018 (the
night of the Program at issue herein, as more specifically defined in paragraph 16), Defendant
Patricia Elizabeth West had the right and ability to supervise the activities of Slate Bar, which

included the unlawful interception of Plaintiffs Program.

10. Plaintiff is informed and believes, and alleges thereon that on Friday, March 23, 2018 (the
night of the Program at issue herein, as more specifically defined in paragraph 16), Defendant
Patricia Elizabeth West, as an individual specifically identified as an officer of Slate Bar, had the
obligation to supervise the activities of Slate Bar, which included the unlawful interception of
Plaintiff's Program, and, among other responsibilities, had the obligation to ensure that the liquor

license was not used in violation of law.

11. Plaintiff is informed and believes, and alleges thereon that on Friday, March 23, 2018 (the
night of the Program at issue herein, as more specifically defined in paragraph 16), Defendant
Patricia Elizabeth West specifically directed the employees of Slate Bar to unlawfully intercept and
broadcast Plaintiff's Program at Slate Bar or that the actions of the employees of Slate Bar are
directly imputable to Defendants Patricia Elizabeth West by virtue of her acknowledged

responsibility for the actions of Slate Bar.

12. Plaintiff is informed and believes, and alleges thereon that on Friday, March 23, 2018,
Defendant Patricia Elizabeth West as an officer of P&T West Holdings, LLC and as an individual
specifically identified on the liquor license for Slate Bar, had an obvious and direct financial
interest in the activities of Slate Bar, which included the unlawful interception of Plaintiff's
Program.

Mi,

Mf

Page 3

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01455-WHO Document 1 Filed 03/20/19 Page 4 of 10

13. Plaintiff is informed and believes, and alleges thereon that the unlawful broadcast of
Plaintiff's Program, as supervised and/or authorized by Defendant Patricia Elizabeth West resulted

in increased profits for Slate Bar.

14. ‘Plaintiff is informed and believed, and alleges thereon that Defendant, P&T West
Holdings, LLC, is an owner, and/or operator, and/or licensee, and/or permittee, and/or person in
charge, and/or an individual with dominion, control, oversight and management of the commercial

establishment doing business as Slate Bar operating at 2925 16th Street, San Francisco, CA 94103.

COUNT I
(Violation of Title 47 U.S.C. Section 605)

15. Plaintiff Innovative Sports Management, Inc., d/b/a Integrated Sports Media, hereby
incorporates by reference all of the allegations contained in paragraphs 1-14, inclusive, as though

set forth herein at length.

16. Pursuant to contract, Plaintiff Innovative Sports Management, Inc., d/b/a Integrated Sports
Media, was granted the exclusive nationwide commercial distribution (closed-circuit) rights to
Peru v. Croatia, International Friendly Soccer Game, telecast nationwide on Friday, March 23,
2018 (this included all interviews and game commentary encompassed in the television

broadcast of the event, hereinafter referred to as the "Program"),

17. Pursuant to contract, Plaintiff Innovative Sports Management, Inc., d/b/a Integrated Sports
Media, entered into subsequent sublicensing agreements with various commercial entities
throughout North America, including entities within the State of New Jersey, by which it granted
these entities limited sublicensing rights, specifically the rights to publicly exhibit the Program
within their respective commercial establishments in the hospitality industry (i.e., hotels,

racetracks, casinos, bars, taverns, restaurants, social clubs, ete),

18. As a commercial distributor and licensor of sporting events, including the Program,
Plaintiff Innovative Sports Management, Inc., d/b/a Integrated Sports Media, expended substantial
monies marketing, advertising, promoting, administering, and transmitting the Program to its

customers, the aforementioned commercial entities.

Page 4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01455-WHO Document1 Filed 03/20/19 Page 5 of 10

19, With full knowledge that the Program was not to be intercepted, received, published,
divulged, displayed, and/or exhibited by commercial entities unauthorized to do so, each and every
one of the above named Defendants, either through direct action or through actions of employees
or agents directly imputable to Defendants (as outlined in paragraphs 7-14 above), did unlawfully
intercept, receive, publish, divulge, display, and/or exhibit the Program at the time of its
transmission at her commercial establishment in San Francisco, California located at 2925 16th
Street, San Francisco, CA 94103.

20. Said unauthorized interception, reception, publication, exhibition, divulgence, display,
and/or exhibition by each of the Defendants was done willfully and for purposes of direct and/or

indirect commercial advantage and/or private financial gain.

21. Title 47 U.S.C. Section 605, ef seq., prohibits the unauthorized publication or use of
communications (such as the transmission of the Program for which Plaintiff Innovative Sports

Management, Inc., d/b/a Integrated Sports Media, had the distribution ri ghts thereto).

22. — By reason of the aforesaid mentioned conduct, the aforementioned Defendants, and each of

them, violated Title 47 U.S.C. Section 605, et seq.

23. By reason of the Defendants’ violation of Title 47 U.S.C. Section 605, er seq., Plaintiff
Innovative Sports Management, Inc., d/b/a Integrated Sports Media, has the private right of action
pursuant to Title 47 U.S.C. Section 605.

24. _ As the result of the aforementioned Defendants’ violation of Title 47 U.S.C.
Section 605, and pursuant to said Section 605, Plaintiff Innovative Sports Management, Inc., d/b/a
Integrated Sports Media, is entitled to the following from each Defendant:
(a) Statutory damages for each willful violation in an amount to
$100,000.00 pursuant to Title 47 U.S.C. 605(e)(3)(C)(ii); and

(b) The recovery of full costs, including reasonable attorneys’ fees,
pursuant to Title 47 U.S.C. Section 605(e)(3)(B)(iii).
Hf
//

Page 5

 
& WwW

4a DN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01455-WHO Document1 Filed 03/20/19 Page 6 of 10

_ WHEREFORE, Plaintiff prays for judgment as set forth below.
COUNT II
(Violation of Title 47 U.S.C. Section 553)

25. Plaintiff hereby incorporates by reference all of the allegations contained in paragraphs 1-

24, inclusive, as though set forth herein at length.

26. The unauthorized interceptions, reception, publication, divulgence, display, and/or
exhibition of the Program by the above named Defendants was prohibited by Title 47 U.S.C.
Section 553, et seq.

Zt By reason of the aforesaid mentioned conduct, the aforementioned Defendants, and each of

them, violated Title 47 U.S.C. Section 553, er seq.

28. _ By reason of the Defendants’ violation of Title 47 U.S.C. Section 553, et seq., Plaintiff
Innovative Sports Management, Inc., d/b/a Integrated Sports Media, has the private right of action
pursuant to Title 47 U.S.C. Section 553.

29. As the result of the aforementioned Defendants’ violation of Title 47 U.S.C. Section 553,
Plaintiff Innovative Sports Management, Inc., d/b/a Integrated Sports Media, is entitled to the

following from each Defendant:

(a) Statutory damages for each violation in an amount to
$10,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(A)(ii);

(b) Statutory damages for each willful violation in an amount to
$50,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(B);

(c) The recovery of full costs pursuant to Title 47 U.S.C. Section 553
(c)(2)(C); and

(d) In the discretion of this Honorable Court, reasonable

attorneys’ fees, pursuant to Title 47 U.S.C. Section 553 (c)(2)(C).

Page 6

 
10
I]
12
13
14
15
16
17
18
19
20
pal
oe
23
24
25
26
at
28

 

 

Case 3:19-cv-01455-WHO Document 1 Filed 03/20/19 Page 7 of 10

WHEREFORE, Plaintiff prays for judgment as set forth below.

COUNT III

(Conversion)

30. Plaintiff hereby incorporates by reference all of the allegations contained in paragraphs

1-29, inclusive, as though set forth herein at length.

31. By their aforesaid acts of interception, reception, publication, divulgence, display, and/or
exhibition of the Program at their commercial establishment at the above-captioned address, the
aforementioned Defendants, and each of them, tortuously obtained possession of the Program and

wrongfully converted same for her own use and benefit.

32. The aforesaid acts of the Defendants were willful, malicious, egregious, and intentionally
designed to harm Plaintiff Innovative Sports Management, Inc., d/b/a Integrated Sports Media, by
depriving Plaintiff of the commercial license fee to which Plaintiff was rightfully entitled to
receive from them, and in doing so, the Defendants subjected the Plaintiff to severe economic

distress and great financial loss.

33. Accordingly, Plaintiff Innovative Sports Management, Inc., d/b/a Integrated Sports
Media, is entitled to both compensatory, as well as punitive and exemplary damages, from
aforementioned Defendants as the result of the Defendants’ egregious conduct, theft, and

conversion of the Program and deliberate injury to the Plaintiff.

COUNT IV

(Violation of California Business and Professions Code Section 17200, et seq.)

34. Plaintiff hereby incorporates by reference all of the allegations contained in

Paragraphs 1-33, inclusive, as set forth herein at length.

aa By contract, Plaintiff Innovative Sports Management, Inc., d/b/a Integrated Sports Media,
was granted exclusive domestic commercial exhibition closed-circuit rights to the Program.

Hf
Page 7

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01455-WHO Document1 Filed 03/20/19 Page 8 of 10

36. Plaintiff did not authorize transmission, interception, reception, divulgence, exhibition, or
display of the Program to the general public, persons at large, or to the commercial

establishment operated by the foregoing Defendants, or any of them.

37. With full knowledge that the Program was not to be intercepted, received, published,
divulged, displayed, and/or exhibited by commercial entities unauthorized to do so, each and every
one of the above named Defendants, either through direct action or through actions of employees
or agents directly imputable to Defendants by virtue of their respective positions and authority, did
unlawfully intercept, receive, publish, divulge, display, and/or exhibit the Program at the real time
transmission of the Program’s broadcast at the commercial establishment, as more particularly

indicated and identified above.

38. Plaintiff is informed and believes and alleges thereon that the Defendants and/or their
agents, servants, workmen, or employees performed the aforementioned acts knowingly, willfully
and to confer a direct or indirect commercial advantage and/or private financial gain to the
Defendants, to the detriment and injury of Plaintiff and its business enterprise as a commercial

distributor and closed-circuit licensor of sports and entertainment television programming.

39. The Defendants’ unauthorized interception, publication, divulgence and/or
exhibition was done by the Defendants wantonly, recklessly, and without regard whatsoever for

the intellectual property rights of the Plaintiff.

40. . The aforementioned unlawful acts of each of the Defendants constituted unlawful, untrue,
fraudulent, predatory, unfair, and deceptive trade practices, and by reason of the aforementioned
conduct, the Defendants, and each of them, violated California and Professions Code Section

17200, et seq.

41. As a proximate result of the aforementioned acts attributable to the Defendants, Plaintiff
has been permanently deprived of the patronage of current, previous and potential customers of the
sports and entertainment programming it licenses commercially to the hospitality industry, all to its
severe financial injury and loss in a sum to be determined at trial.

Hf

///

Page 8

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01455-WHO Document1 Filed 03/20/19 Page 9 of 10

42, By reason of the Defendants’ violation of California Business and Professions Code Section
17200, et seq., Plaintiff Innovative Sports Management, Inc., d/b/a Integrated Sports Media, is
entitled to restitution for its injuries, the disgorgement and turn-over of the Defendants’ ill-gotten
gains, as well as injunctive and declaratory relief, from each of the aforementioned Defendants as

may be made more appropriately determined at trial.

43, Plaintiff is entitled to its attorneys’ fees from the Defendants for enforcing California
Business and Professions Code Section 17200 as it meets the standards of a private attorney

general as specifically and statutorily defined under California Civil Procedure Section 1021 S.
WHEREFORE, Plaintiff prays for judgment as set forth below.

As to the First Count:
1. For statutory damages in the amount of $110,000.00 against the Defendants, and

each of them;
2. For reasonable attorneys’ fees as mandated by statute;
3. For all costs of suit, including but not limited to filing fees, service of

process fees, investigative costs; and

4. For such other and further relief as this Honorable Court may deem just and proper;

As to the Second Count:
L, For statutory damages in the amount of $60,000.00 against the Defendants, and
each of them;
2. For reasonable attorneys’ fees as may be awarded in the Court’s
discretion pursuant to statute;
3: For all costs of suit, including but not limited to filing fees, service
of process fees, investigative costs; and

4. For such other and further relief as this Honorable Court may deem just and proper.

As to the Third Count:

l. For compensatory damages in an amount according to proof against the

Defendants, and each of them;

Page 9

 
wn Se Ww

10
1]
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01455-WHO Document1 Filed 03/20/19 Page 10 of 10

Zi For exemplary damages against the Defendants, and each of them;

3. For punitive damages against the Defendants, and each of them;

4, For reasonable attorneys’ fees as may be awarded in the Court’s discretion pursuant
to statute;

5, For all costs of suit, including but not limited to filing fees, service of process fee,

investigative costs; and

6. For such other and further relief as this Honorable Court may deem just and proper.
As to the Fourth Count:
1. For restitution to the Plaintiff in an amount according to and from the Defendants,

for their ill-gotten gains;

2. For declaratory relief;
3. For prohibitory and mandatory injunctive relief:
4, For reasonable attorneys’ fees as may be awarded in the Court’s discretion

pursuant to statute;
5. For all costs of suit, including but not limited to filing fees, service of process fees,
investigative costs; and

6. For such other and further relief as this Honorable Court may deem just and proper.

Respectfully submitted

 

  

Dated: of LF

H/
Mf
Mit
Mf
Hf

S P. RILEY, P.C.

 

y: Thomas P. Riley
Attorneys for Plaintiff

Innovative Sports Management, Inc., d/b/a Integrated
Sports Media

Page 10

 
